DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed on 01/04/2021. AS directed by the amendment, claims 1, 6, 12 and 20 have been amended. Claims 1-20 remain pending.
The amendment to claims 6 and 20 are sufficient to overcome the objection to the claims from the previous Office action. Those objections are hereby withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Matsushima et al,. JP 63-221241 hereinafter "Matsushima" – reference made to attached machine translation.
Regarding claim 1, Matsushima discloses an ultrasound imaging apparatus (of Figs. 2 or 3, page 1 under [Overview] and page 4 under [Effect of the Invention] – note, the invention is an improvement of the embodiment of Figs. 4(A) and 4(B) discussed under [Conventional Technique] from page 1-2) comprising: 
an ultrasound probe (“1”) – page 3  example (a) from 104 or section (B) and (C) from 136 in page 4 for Fig. 3; a signal transceiver(“6” and “7” - Figs. 2 or 3) configured to transmit/receive an ultrasound signal to/from the ultrasound probe (page 1 under [conventional technique] “transmitter circuit 6 and receiver circuit 7”); and 
a variable inductor device “8” configured to, while the ultrasound probe converts a pulse signal received from the signal receiver into the ultrasound signal, receives an echo ultrasound signal reflected from an object, converts the echo ultrasound signal into the pulse signal, and then transmits the pulse signal to the signal transceiver (note: dynamic focusing is an improvement to the [Conventional Technique] of page 1, section of [Conventional Technique] bridging page 1 to 2, “drive pulse” (i.e., pulse signal) from transmission circuit 6, is converted to ultrasonic waves (i.e., ultrasound signal), reflected wave (i.e., received echo ultrasound signal) is given to the receiving circuit (i.e., signal transceiver) inform a received signal (i.e., pulse signal); during this process, impedance matching, via variable inductance is performed:
 (1) to prevent signal loss (see discussion in page 2 from section numbered “46” “In such an ultrasonic diagnostic apparatus, … the received signal suffers a signal loss … conventionally, the tuning circuit 8 is provided … in order to prevent signal loss … A resonance circuit may be formed to cause parallel resonance to increase the input impedance and compensate signal loss” – note: compensation of signal loss is between transmitters 1a-1n on a probe and main body 5 which occurs during signal transmission and reception, see illustration Fig. 4(A) via fixed inductance; and 
(2) to solve problem of reception signal not being constant via variable inductance as discussed in [Problems to be solves by the invention] section from page 2. The circuit of Fig. 4A and 4(B) has further been improved, to include variable inductance, to account for dynamic focusing) successively change inductance for impedance matching with the ultrasound probe 
during a transmission/reception time period of the ultrasound signal (page 3 under [Means of Solving Problems] and [Action] for variable inductance – note dynamic focusing according to depth of focus and page 2 from 46 resonance circuit is for impedance matching occurs during transmission/reception time period).
Regarding claim 12, Matsushima discloses a method of controlling an ultrasound imaging apparatus, comprising: transmitting/receiving an ultrasound signal to/from an ultrasound probe (page 1 under [conventional technique] “transmitter circuit 6 and receiver circuit 7”, Fig. 2 or 3 perform this function during normal operation); and successively changing inductance for impedance matching with the ultrasound probe during a transmission/reception time period of the ultrasound signal (page 3 under [Means of Solving Problems]  and [Action] for variable inductance – note dynamic focusing according to depth of focus and page 2 from 46 resonance circuit is for impedance matching), while the ultrasound probe converts a pulse signal received from drive pulse” (i.e., pulse signal) from transmission circuit 6, is converted to ultrasonic waves (i.e., ultrasound signal), reflected wave (i.e., received echo ultrasound signal) is given to the receiving circuit (i.e., signal transceiver) inform a received signal (i.e., pulse signal); during this process, impedance matching, via variable inductance is performed: (1) to prevent signal loss (see discussion in page 2 from section numbered “46” “In such an ultrasonic diagnostic apparatus, … the received signal suffers a signal loss … conventionally, the tuning circuit 8 is provided … in order to prevent signal loss … A resonance circuit may be formed to cause parallel resonance to increase the input impedance and compensate signal loss” – note: compensation of signal loss is between transmitters 1a-1n on a probe and main body 5 which occurs during signal transmission and reception, see illustration Fig. 4(A) via fixed inductance; and (2) to solve problem of reception signal not being constant via variable inductance as discussed in [Problems to be solves by the invention] section from page 2. The circuit of Fig. 4A and 4(B) has further been improved, to include variable inductance, to account for dynamic focusing) successively change inductance for impedance matching with the ultrasound probe during a transmission/reception time period of the ultrasound signal.
Regarding claims 2 and 13, Matsushima discloses wherein the variable inductor device (8) successively changes inductance according to a change in center 
Regarding claims 3, 4, 6, 14, 15 and 17, [as to claims 3 and 14], Matsushima discloses the device or method of claim 1 or 12 as discussed above, further comprising a plurality of inductors 80a-80c - Fig 2 or 3 (see also [Means for Solving Problems] in page 3 inductors(coils) 80a to 80n); [as to claims 4 and 15], Matsushima discloses device or method of claim 3 or 14 as discussed above further comprising at least one switch (transistors 81a-81c – Fig 2 or 3, see also [Means for Solving Problems] in page 3 switch circuits  81a to 81n) connecting the plurality of transistors to one another and selectively connects at least one of the plurality of inductors according to operation of the at least one switch (page 3 from 104 discussion under example (a) or section (B) in page 4 from 136); and as to claims 6 and 17, Matsushima discloses the device or method of claim 3 or 14 or 12 as discussed above with reference to embodiment of Fig. 3, the plurality of inductors have different values (see illustration Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima
Regarding claims 8 and 19, Matsushima discloses the device and method of claim 3 or 14 as discussed above, while Matsushima discloses wherein the switches are transistors, Matsushima fails to explicitly disclose wherein the transistors are either MEMS or FET. Official Notice is taken that MEMS and FET are well known transistor switches, as such, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the transistor switches of Matsushima with either a MEMS or FET switch, to perform the same function of turning circuit 8a from transmission circuit 6 according to a focal depth information. 
Regarding claims 9, 10 and 20,  Matsushima discloses the device and method of claim 1 or 12 as discussed above, Matsushima further discloses wherein the number of inductance may be as long as necessary (i.e., the number of inductors may be changed as required). Further based on discussion in page 3 under [Example] (a) and page 4 under (B), it is clear in ether embodiment that the number of inductance and value of inductance of each inductor determines the total inductance, i.e., the number of inductors and value of each inductor are adjustable and are result effective variables. As such, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have reduced the number of inductors of Fig.2 and eliminate one of the 4.7 µH inductors, so as to limit the total inductance to 9.4 µH for applications that do not require 14.1µH [claims 9 and 20]; alternatively,  since the particular parameter of the number of inductors and value  affects selections by the control circuitry, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of range of inductance of 0 µH In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 11,  Matsushima discloses the device and method of claim 1, Matsushima further discloses in page 4, section (C) that a depth of focus can be selected from an operation panel (control box) to change inductance, it follows that the ultrasound probe is necessarily connected to the operation panel or control box. Although Matsushima does not explicitly disclose that the variable inductor device is installed in said panel/control box, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have installed the variable control device in the operational panel/control box, so as to consolidate the circuit for selecting the inductor within in one physical location. 
Claims 5, 7, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima as applied to claim 3, 4 or 14, and further in view of Kim et al., US 20040140528 A1 hereinafter “Kim”.
Regarding claims 5, 7, 16 and 18, Matsushima discloses the invention of claims 5, 7, 16 and 18 substantially as claimed as discussed in claims 3, 4, 14 and 15, but does not explicitly disclose wherein the inductors are stacked [claims 5 and 16] or wherein the at least one switch is disposed between the plurality of inductors.
However, Kim in the same field of endeavor of inductance matching circuits [0005] teaches that it was known in the prior art to provide stacked inductors in serial . 
Response to Arguments
Applicant’s arguments filed on 01/04/2021 in light of amendment to claims 1 and 11 have been fully considered but are not persuasive in light of new grounds of rejection set forth in the rejection section above. In page 5-6 of the response, Applicant appears to argue that dynamic focusing is “irrelevant” to the claimed feature of a variable inductor device. However, after further review of Matsushima, as detailed in rejection of claims 1 and 12 above, dynamic focusing is implement to solve problem of reception signal (i.e., signal being transmitted to the receiver) not being constant, via variable inductance. Claims recite or are directed towards a variable inductor, Matsushima discloses a variable inductor as discussed above, the problem being solved by the variable inductance in Matsushima, does not weigh against the fact that Matsushima discloses an ultrasound imaging apparatus comprising a variable inductor device. Argument that a reference is non-analogous (as in this case that dynamic focusing is irrelevant to claimed invention) to or teaches away from the instant invention are not relevant to a rejection based upon anticipation. In re Self, 671 F. 2d 1344, 1351, 213 USPQ 1, 7 (CCPA 1982).
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        1/15/2021